
	
		I
		111th CONGRESS
		2d Session
		H. R. 5597
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Ms. Matsui (for
			 herself, Mr. Rush,
			 Mr. Braley of Iowa,
			 Mr. Van Hollen,
			 Mr. Gerlach,
			 Mr. Terry,
			 Mr. Brady of Texas, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Medicare patient IVIG access demonstration
		  project.
	
	
		1.Medicare patient IVIG access
			 demonstration project
			(a)EstablishmentThe
			 Secretary shall establish and implement a demonstration project under title
			 XVIII of the Social Security Act to evaluate the benefits of providing payment
			 for items and services needed for the administration, within the homes of
			 Medicare beneficiaries, of intravenous immune globin for the treatment of
			 primary immune deficiency diseases.
			(b)Duration and
			 scope
				(1)DurationBeginning
			 not later than January 1, 2011, the Secretary shall conduct the demonstration
			 project for a period of 3 years.
				(2)ScopeThe
			 Secretary shall enroll not greater than 4,000 Medicare beneficiaries who have
			 been diagnosed with primary immunodeficiency disease for participation in the
			 demonstration project. A Medicare beneficiary may participate in the
			 demonstration project on a voluntary basis and may terminate participation at
			 any time.
				(c)ReimbursementThe
			 Secretary shall establish an hourly rate for payment for items and services
			 needed for the administration of intravenous immune globin based on the
			 low-utilization payment adjustment under the prospective payment system for
			 home health services established under section 1895 of the Social Security Act
			 (42 U.S.C. 1395fff).
			(d)Study and report
			 to Congress
				(1)Interim
			 evaluation and reportNot later than 24 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 contains the following:
					(A)An interim
			 evaluation of the impact of the demonstration project on access for Medicare
			 beneficiaries to items and services needed for the administration of
			 intravenous immune globin within the home.
					(B)An analysis of the
			 appropriateness of implementing a new methodology for payment for intravenous
			 immune globulins in all care settings under part B of title XVIII of the Social
			 Security Act (42 U.S.C. 1395k et seq.).
					(C)An analysis of the
			 feasability of reducing the lag time with respect to data used to determine the
			 average sales price under section 1847A of the Social Security Act (42 U.S.C.
			 1395w–3a).
					(D)An update to the
			 report entitled Analysis of Supply, Distribution, Demand, and Access
			 Issues Associated with Immune Globulin Intravenous (IGIV), issued in
			 February 2007 by the Office of the Assistant Secretary for Planning and
			 Evaluation of the Department of Health and Human Services.
					(2)Final evaluation
			 and reportNot later than July 1, 2014, the Secretary shall
			 submit to Congress a report that contains a final evaluation of the impact of
			 the demonstration project on access for Medicare beneficiaries to items and
			 services needed for the administration of intravenous immune globin within the
			 home.
				(e)Offset
				(1)In
			 generalSection 1861(n) of the Social Security Act (42 U.S.C.
			 1395x(n)) is amended by adding at the end the following: Such term
			 includes disposable drug delivery systems, including elastomeric infusion
			 pumps, for the treatment of colorectal cancer..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to items
			 furnished on or after the date of enactment of this Act.
				(f)DefinitionsIn
			 this section:
				(1)Demonstration
			 projectThe term demonstration project means the
			 demonstration project conducted under this section.
				(2)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual who is entitled to, or enrolled for, benefits under part A of title
			 XVIII of the Social Security Act or enrolled for benefits under part B of such
			 title.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				
